                     Case 3:20-cv-00590-JWD-EWD                            Document 1-2             09/08/20 Page 1 of 6


SERVICE COPY
                                                                                                                Illlllll llll lllll 111111111111111111111111111111111
                                                                                                                                                 D4767679

                                                                CITATION

T'SHYRA WARNER                                                                   NUMBER C-698835 SEC. 23
(Plaintiff)
                                                                                 19th JUDICIAL DISTRICT COURT
vs
                                                                                 PARISH OF EAST BATON ROUGE
G4S SECURE SOLUTIONS (USA) INC.
(Defendant)                                                                      STATE OF LOUISIANA


TO:       G4S SECURE SOLUTIONS (USA) INC.
          THROUGH ITS REGISTERED AGENT FOR SERVICE:
          TEH PRENTICE-HALL CORPORATION SYSTEM, INC.,
          501 LOUISIANA AVENUE
          BATON ROUGE, LA 70802

GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on AUGUST 19, 2020.




                                                                                              Deputy Clerk of Court for
                                                                                              Doug Welborn, Clerk of Court
Requesting Attorney: LAMBREMONT, PAUL B
                             (225) 928-7524

*The following documents are attached:
PETITION FOR DAMAGES, REQUEST FOR NOTICE
                                       SERVICE INFORMATION:

Received on the _ _ day of               20_ and on the _ _ _ day of _ _ _ _ _, 20_ _, served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at _ _ _ _ _ _ _ _ _ _ __

DOMICILIARY SERVICE: On the within named                                        , by leaving the same at his domicile in this parish in the hands of
_ _ _ _ _ _ _ _ a person of suitable age and discretion residing in the said domicile at _ _ _ _ _ _ __

SECRETARY OF STATE: By tendering same to the within named, by handing same to _ _ _ _ _ _ _ _.

DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named _ _ _ _ _ _ _ _ or his domicile, or anyone
legally authorized to represent him.

RETURNED: Parish of East Baton Rouge, this _ _ _ day of _ _ _ _ _ 20_ _.


SERVICE:$_ __
MILEAGE$_ __                                                      Deputy Sheriff
TOTAL: $_ __                                               Parish of East Baton Rouge


                                                                  CITATION-2000




                                                                                                             Exhibit A
                    Case 3:20-cv-00590-JWD-EWD                                      Document 1-2                     09/08/20 Page 2 of 6


    EAST BATON ROUGE PARISH               C-698835
       Filed Aug 13, 2020 3:32 PM            23
          Oeputy Clerk of Court
E-Flle Received Aug 13, 2020 12:31 PM


                                                          19th JUDICIAL DISTRICT COURT

                                                         PARISH OF EAST BATON ROUGE

                                                                   STATE OF LOUISIANA

              NUMBER:                                                                                               DIVISION: - - - - - -

                                                                       T'SHYRA WARNER

                                                                                  VERSUS

                                                     G4S SECURE SOLUTIONS (USA) INC.
              ******************************************************************************
                 PETITION FOR DAMAGES AND/OR ALL RECOVERY ALLOWABLE UNDER
                LA. R.S. 23:322, ET SEQ. AND THE FAMILY AND MEDICAL LEAVE ACT OF 1993

                       The petition of T'Shyra Warner, a major competent resident of the Parish of East Baton

              Rouge, State of Louisiana, respectfully represents the following:

                                                                                         1.

                       Made defendant herein is G4S Secure Solutions (USA) Inc., a foreign corporation licensed

              to and doing business in the Parish of East Baton Rouge, State of Louisiana.

                                                                                        2.

                       Defendant is justly and truly indebted unto your petitioner for damages and all other

              recovery allowed under La. R.S. 23:322, et seq. and the Family and Medical Leave Act of 1993

              (FMLA), 29 U.S.C.A. § 2601, et seq., for the following reasons, to wit:

                                                                                        3.
                                                                                                                                                          , ..
                       Petitioner began working for defendant and was employed at $14.00 per hour in hourly

              wage, with defendant herein at the time of disability discrimination, which discrimation was

              caused by her firing, alleged as Petitioner's voluntary desire to "quit" her employment.

                                                                                        4.

                       Petitioner shows that she was terminated from defendant on August 14, 2019 and provided

              a separation notice which stated that she voluntarily quit her employment.

                                                                                        5.

                       However, Petitioner.shows that she was an American suffering with a disability, at the time

              of her termination, and that she was unable to attend work due to medical treatment rendered for

              her disability.




     Certified True and
                                                                                                                                                        Generated Date:
        Correct Copy                                                       East Baton Rouge Parish
                                                                            Deputy Clerk of Court                                                      8/19/2020 11 :04 AM
    CertlD:2020081900387

                             Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
              Case 3:20-cv-00590-JWD-EWD                                      Document 1-2                     09/08/20 Page 3 of 6




                                                                                   6.

                  Petitioner shows that she was scheduled for a surgery for removal of an abnormality

         causing her difficulty using her right hand and arm, on August 14, 2019, and petitioner shows that

         she requested time off from work for performance of this surgery.

                                                                                   7.

                  However, Petitioner shows that she was not provided with any FMLA leave to have her

         aforementioned surgical. procedure performed, and Petitioner shows that she was terminated by

         the defendant as result of having to miss work for her aforementioned surgical procedure.

                                                                                   8.

                  Petitioner further shows that on August 14, 2019, she was terminated from her employment

         with defendant, with her separation notice stating that she "voluntarily quit" however, Petitioner

         shows she did not quit her position with defendant herein, and shows that her terminatio11 was

         prohibited against her as a person suffering from a disability, which is prohibited under La. R.S.

         23 :322 et seq.

                                                                                  9.

                 Petitioner further shows at the time of her termination, she was not given opportunity to

         take FMLA leave.

                                                                                 10.

                 Petitioner thus shows that she was unlawfully discriminated against when she was

         terminated from her position with the defendant, in violation of La. R.S. 23:322 et seq. and/or·the

         Family and Medical Leave Act of 1993, 29 U.S.C.A. § 2601, et seq.

                                                                                 11.

                 Petitioner shows that as the result of the aforementioned prohibited discrimination on the

         part of the defendant and/or their or employees, petitioner has sustained damages, including

         embarrassment, humiliation, grief, mental anguish, front pay, lost wages, back pay, compensatory

         damages, and/or lost benefits, all of which are claimed as damages herein.

                                                                                 12.

                 Petitioner further shows that she is entitled to recover from the defendant the above-

         mentioned damages, as well as any other damages or remedies available to her under La. R.S.




 Certified True and
                                                                                                                                                   Generated Date:
    Correct Copy                                                     East Baton Rouge Parish
                                                                      Deputy Clerk of Court                                                      8/19/2020 11 :04 AM
CertlD:2020081900387

                       Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
'   ..             Case 3:20-cv-00590-JWD-EWD                                      Document 1-2                     09/08/20 Page 4 of 6




              23 :322 et seq. or any other provision of state or federal law, including, but not limited to, attorneys

              fees, costs, punitive and/or exemplary damages, and any other element of damages or recovery

              warranted under the facts and premises of this lawsuit.

                                                                                       13.

                      Petition further shows that she is entitled to recover from the defendant the above-

              mentioned damages, as well as any other damages or remedies available to her under the Family

              and Medical Leave Act of 1993, 29 U.S.C.A. § 2601, et seq., or any other provision of state or

              federal law, including but not limited to, wages, employment benefits, and/or any other

              compensation denied or lost to Mrs. Hayes per result of the FMLA violation, and any other element

              of damages or recovery warranted under the facts and premises of this lawsuit.

                      WHEREFORE, PETITIONER PRAYS that her petition be filed herein, and that the

              defendant be served with a copy of same and cited to appear and answer same, and that, after 'due

              proceedings are had, there be judgment herein in favor of the petitioner and against the defendant

              for any and all damages and/or recovery which may be proven at trial and warranted under the

              circwnstances and premises of this lawsuit, including compensatory damages, front pay, back pay,

              lost benefits, statutory damages, punitive damages, and/or attorneys fees, plus all costs of these

              proceedings, including expert witness fees, any applicable penalties, and legal interest on all

              amounts so awarded from date of judicial demand until paid.

                   PETITIONER FURTHER PRAYS for all general and equitable relief and any and all

              orders of the Court necessary under the circumstances.




                                                                                           ambremont (#33,583)
                                                                                   550 North Boulevard, Ste. 220
                                                                                  Baton Rouge, LA 70806
                                                                                  Tel: (225) 928-7524
                                                                                  Fax: (225) 928-7622
                                                                                  Attorneys for petitioner,
                                                                                  T'Shyra Warner


              PLEASE SERVE DEFENDANT:

              G4S Secure Solutions (USA) Inc
              Through its registered agent for service:
              The Prentice-Hall Corporation System, Inc
              501 Louisiana Avenue
              Baton Rouge, LA 70802




      Certified True and
                                                                                                                                                        Generated Date:
         Correct Copy                                                     East Baton Rouge Parish
                                                                           Deputy Clerk of Court                                                      8/19/2020 11 :04 AM
     CertlD:2020081900387

                            Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                     Case 3:20-cv-00590-JWD-EWD                                      Document 1-2                     09/08/20 Page 5 of 6


    EAST BATON ROUGE PARISH              C-698835
       Filed Aug 13, 2020 3:32 PM           23
          Deputy Clerk of Court
E-File Received Aug 13, 2020 12:31 PM

                                                          19th JUDICIAL DISTRICT COURT

                                                         PARISH OF EAST BATON ROUGE

                                                                    STATE OF LOUISIANA
                                                                                                                                     \

               NUMBER:                                                                                               DIVISION: - - - - - -
                                                                       T'SHYRA WARNER

                                                                                  VERSUS

                                                      G4S SECURE SOLUTIONS (USA) INC.
               ******************************************************************************
                                                                 REOUEST FOR NOTICES

               TO:      Honorable Louise Bond
                        Clerk of Court

                        In accordance with Louisiana Code of Civil Procedure Article 1572, you are hereby

               requested to give us notice by mail ten days (10) in advance of the date fixed for trial or hearing

               of this case, whether on exceptions, motions, rules, or on the merits.

                        We also request immediate notice of all orders or judgments, whether interlocutory or,final,

               made or rendered in this case upon the rendition thereof as provided by Louisiana Code of Civil

               Procedure Articles 1913 and 1914, including notice of judgment in the event this case is taken

               under advisement of if the judgment is not signed at the conclusion of the trial .




                                                                                           . Lam remont (#33,583)
                                                                                    4550 North Boulevard, Ste. 220
                                                                                    Baton Rouge, LA 70806
                                                                                    Tel: (225) 928-7524
                                                                                    Fax: (225) 928-7622
                                                                                    Attorneys for petitioner,
                                                                                    T'Shyra Warner

               PLEASE SERVE WITH PETITION:




      Certified True and
                                                                                                                                                          Generated Date:
        Correct Copy                                                        East Baton Rouge Parish
                                                                             Deputy Clerk of Court                                                      6/19/2020 11 :04 AM
     CertlD: 2020081900388

                              Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                            Case 3:20-cv-00590-JWD-EWD                            Document 1-2             09/08/20 Page 6 of 6
"   '




        RETURN COPY
                                                                                                                       Illlllll llll lllll 111111111111111111111111111111111
                                                                                                                                                          D4767679

                                                                        CITATION

        T'SHYRA WARNER                                                                  NUMBER C-698835 SEC. 23
        (Plaintiff)
                                                                                         19th JUDICIAL DISTRICT COURT
        vs
                                                                                         PARISH OF EAST BATON ROUGE
        G4S SECURE SOLUTIONS (USA) INC.
        (Defendant)                                                                      STATE OF LOUISIANA

        TO:       G4S SECURE SOLUTIONS (USA) INC.
                  THROUGH ITS REGISTERED AGENT FOR SERVICE:
                  TEH PRENTICE-HALL CORPORATION SYSTEM, INC.,
                  501 LOUISIANA AVENUE
                  BATON ROUGE, LA 70802

        GREETINGS:

                Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
        sued for.
                You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
        these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
        300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
        an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
        notice.
                This citation was issued by the Clerk of Court for East Baton Rouge Parish on AUGUST 19, 2020.




                                                                                                     Deputy Clerk of Court for
                                                                                                     Doug Welborn, Clerk of Court
        Requesting Attorney: LAMBREMONT, PAUL B
                                     (225) 928-7524

        *The following documents are attached:
        PETITION FOR DAMAGES, REQUEST FOR NOTICE
                                               SERVICE INFORMATION:

        Received on the _ _ day of               20_ and on the _ _ _ day of _ _ _ _~ 20_ _, served on the above named party as
        follows:
        PERSONAL SERVICE: On the party herein named at _ _ _ _ _ _ _ _ _ _ _ __

        DOMICILIARY SERVICE: On the within named                                       , by leaving the same at his domicile in this parish in the hands of
        _ _ _ _ _ _ __,a person of suitable age and discretion residing in the said domicile at _ _ _ _ _ _ __

        SECRETARY OF STATE: By tendering same to the within named, by handing same t o - - - - - - - -

        DUE AND DILIGENT:                  After diligent search and inquiry, was unable to find the within named _ _ _ _ _ _ _ _ or his domicile, or anyone
        legally authorized to represent him.

        RETURNED: Parish ofEast Baton Rouge, this _ _ _ day of _ _ _ _~20_ _.


        SERVICE:$_ _ __
        MILEAGE$_ _ __                                                    Deputy Sheriff
        TOTAL: $_ _ __                                             Parish of East Baton Rouge


                                                                          CITA TION-2000
